Citation Nr: 1824478	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-29 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a variously diagnosed psychiatric disability to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a prostate disorder, to include as due to exposure to herbicide agents. 

3.  Entitlement to service connection for sterility, to include as due to exposure to herbicide agents. 

4.  Entitlement to service connection for left kidney cancer, to include as due to exposure to herbicide agents. 

REPRESENTATION

Appellant represented by:	Amy B. Kretkowski, Attorney-at-Law



ATTORNEY FOR THE BOARD

J. Bayles, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1967 to August 1969.  These matters are before the Board of Veterans'Appeals (Board) on appeal from a July 2013 rating decision by the Des Moines, Iowa Department of Veterans Affairs (VA) Regional Office (RO).  

Although the claim of service connection for a psychiatric disability was developed and adjudicated limited to a claim for PTSD, as the record shows a diagnosis of another psychiatric disorder (adjustment disorder), under Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009), the issue is expanded to encompass any psychiatric disability shown, however diagnosed.

In his August 2014 substantive appeal (VA Form 9), the Veteran requested a hearing before the Board.  In a March 2016 letter, the Veteran's attorney withdrew the hearing request prior to the hearing date. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

At the outset, the Board observes that the AOJ on the one hand appears to have acknowledged the Clemons mandate by characterizing the disability as a mental disorder claimed as PTSD.  On the other hand, the narrative part of the July 2013 rating decision limited the discussion to PTSD and denied the claim based on lack of a current diagnosis of PTSD.  Significantly, on June 2013 VA examination, that preceded the rating decision, the Veteran's only Axis I diagnosis was adjustment disorder, not otherwise specified (NOS).  The report of examination appears to link this diagnosis to the Veteran's period of active service, including in Vietnam, (the AOJ has conceded that the Veteran's service included travel to Vietnam).  [Notably, the VA examiner found, in part, that the PTSD diagnosis could not be made because the Veteran did not meet criterion A diagnosis for PTSD].  DSM-V criteria for a diagnosis of adjustment disorder include development of clinically significant emotional or behavioral symptoms in response to an identifiable psychosocial stressor(s) which must develop within three months after the onset of the stressor(s) and once the stressor (or its consequences) has terminated, the symptoms do not persist for more than an additional 6 months.  Consequently, the diagnosis of adjustment disorder appears inconsistent with findings, notably which include long lasting symptoms (decades after alleged stressor of service in Vietnam). 

This issue presents two unresolved medical questions.  First, whether the diagnosed adjustment disorder is a chronic acquired psychiatric disorder (i.e. one that is compensable), and if so, two, whether it at least as likely as not is etiologically related to the Veteran's service in Thailand and Vietnam.  These are medical questions, and further development to secure adequate medical responses is necessary.

An April 2013 prostate Disability Benefits Questionnaire (DBQ) notes diagnoses of sterility and chronic prostatitis, resolved.  Retrograde ejaculation was noted and attributed to chronic prostatitis, and the prostate was abnormal with no nodules.  An opinion regarding the etiology was not provided.  An August 2014 VA medical opinion notes that the provider had treated the Veteran for urological disorders since August 2012.  He opined that "in view of the nature and extent of [the Veteran's] service in Southeast Asia, it is at least as likely as not that his current condition(s) are related to his exposure to Agent Orange."  The opinion is unaccompanied by rationale and is inadequate for rating purposes.  Further development for an adequate medical advisory opinion is necessary.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

An April 2013 kidney DBQ notes a diagnosis of kidney neoplasm.  The examiner noted that the left kidney had been removed due to disease, and that the Veteran was undergoing a year of chemotherapy for a malignant neoplasm.  An opinion regarding etiology was not provided.  A June 2014 private medical opinion notes that the provider treated the Veteran for urothelial carcinoma and that he was status post nephroureterectomy in September 2012.  He opined that the Veteran's kidney and bladder cancers are related to his exposure to Agent Orange and other tactical herbicides.  He noted that the Veteran had no history of smoking or family history of urothelial carcinomas.  The Board finds that the opinion is conclusory and does not include rationale that cites to supporting factual data or medical literature. 

In response to a request for an opinion as to whether or not the Veteran had prostate cancer, the January 2015 VA opinion provider noted that a review of the medical record found no evidence of the diagnosis or treatment for prostate cancer, but that he had been treated for chronic prostatitis and bladder and kidney transitional cell carcinoma.  He explained that a review of tmedical literature found no association of bladder or kidney cancer with exposure to herbicide.  Accordingly, there are conflicting medical opinions, with neither addressing the rationale provided by the other.  Further development for a medical opinion that reconciles the conflicting opinions is necessary. 

Finally, as the Veteran appears to be receiving ongoing treatment for psychiatric, prostate, sterility, and kidney disabilities, and records of such treatment are pertinent evidence, (and VA records are constructively of record), updated treatment records must be secured.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) evaluations or treatment he has received for the psychiatric, sterility, prostate, and kidney cancer disabilities, and to provide all releases necessary for VA to secure any private records of such evaluations or treatment.  The AOJ should secure for the record complete records of all such evaluations and treatment from all providers identified.  If any requested records are unavailable, the reason must be explained for the record, and the Veteran must be so notified.  The AOJ should also secure for the record complete clinical records of all updated (to the present) VA evaluations and treatment the Veteran has received for such disabilities since January 2015. 

2.  The AOJ should arrange for the Veteran to be examined by an appropriate psychologist or psychiatrist to determine the nature and likely etiology of his psychiatric disability.  The entire record must be reviewed by the examiner in conjunction with the examination, and any tests or studies deemed necessary must be completed. Based on a review of the record and examination of the Veteran, the examiner should provide opinions that respond to the following:

(a) Please identify, by diagnosis, each psychiatric disability entity found, or shown, during the pendency of the claim. (to specifically include the diagnosis of adjustment disorder on the June 2013 examination).  If adjustment disorder is not diagnosed, reconcile that conclusion with the June 2013 examination report. 

(b) Regarding each psychiatric disability entity diagnosed, indicate whether or not it is a chronic acquired psychiatric disability.  

(c) Please identify the likely etiology for each chronic psychiatric disability entity diagnosed.  Is at least as likely as not (a 50 % or better probability) that the disability diagnosed is related directly to the Veteran's military service (was incurred therein)?
The examiner must include rationale with all opinions.

3.  The AOJ should also arrange for a urology examination of the Veteran to determine the nature and likely etiology of his prostate and sterility disabilities.  The Veteran's record must be reviewed by the examiner in conjunction with the examination, and any tests or studies deemed necessary must be completed.  On review of the record and examination of the Veteran, the examiner should provide responses to the following:

(a) Please identify (by diagnosis) the prostate disability found/shown by the record.

(b) Please identify the likely etiology for the diagnosed prostate disability.  Is it at least as likely as not (a 50 percent or higher probability) that it is directly to his military service (was incurred therein), to include exposure to herbicide agents?

(c) Please identify the likely etiology for the Veteran's sterility.  Is it at least as likely as not (a 50 percent or higher probability) that it is due to a disease or injury incurred in service. 

The examiner must include rationale with all opinions. The examiner is also asked to comment on (express agreement or disagreement with) the opinion offered by the 2014 VA examiner (including rationale for the agreement or disagreement and acknowledging the Veteran's lay statements regarding treatment after service).

4.  The AOJ should also arrange for a renal diseases examination of the Veteran to determine the nature and likely etiology of his kidney cancer.  The entire record must be reviewed by the examiner in conjunction with the examination, and any tests or studies deemed necessary must be completed.  Based on a review of the record and examination of the Veteran, the examiner should provide opinions that respond to the following:

(a) Is the Veteran's kidney cancer as least as likely as not (50% or better probability) related to his acknowledged exposure to herbicide agents in service?

(b) If the response to (a) is negative, is it as least as likely as not (50% or better probability) that such cancer is otherwise related to his active service?  If not, please identify the etiological factor considered more likely.

The examiner must include rationale with all opinions. The examiner is also asked to comment on (express agreement or disagreement with) the opinion offered by the June 2014 private provider (including rationale for the agreement or disagreement and acknowledging the Veteran's lay statements regarding treatment after service).

5.  The AOJ should then review the record, arrange for any further development deemed necessary, and readjudicate the remaining claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his attorney opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

